                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Gamada A. Hussein,                                     File No. 19-cv-2469 (ECT/BRT)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Department of Employment & Economic
Development; Steve Grove, DEED
Commission; and John Does,

           Defendants.
________________________________________________________________________

       Plaintiff Gamada A. Hussein commenced this action on September 9, 2019 by filing

a four-count Complaint against the Department of Employment & Economic Development

(“DEED”), Steve Grove, DEED’s Commissioner, and an unknown number of John Does.

See generally Compl. [ECF No. 1]. DEED and Grove moved to dismiss, arguing that the

Court lacks subject-matter jurisdiction over some aspects of the claims and that in all other

respects the claims should be dismissed under the doctrine of qualified immunity or for

failing to state a legally cognizable claim. Mot. [ECF No. 5]; see also generally Mem. in

Supp. [ECF No. 6]. Defendants’ motion will be granted.

                                              I

       The factual allegations in this Complaint bear a striking similarity to those alleged

in numerous other filings in this District. See generally Hussein v. Barr et al., 19-cv-292

(JRT/HB) at 2–3, 6–7 (D. Minn.) (collecting cases). Here, Hussein alleges that DEED

denied him unemployment benefits in order to help various law-enforcement entities—the
Central Intelligence Agency, Federal Bureau of Investigation, police, sheriffs, state

troopers, and others—commit wrongful acts against Hussein, including mind control,

torture, discrimination, and assault. See Compl. at 1. He brings four claims, which are not

numbered sequentially, as follows: Claim III alleges discrimination under 42 U.S.C.

§ 1981 and the Fourteenth Amendment; Claim IV alleges violations of both 42 U.S.C.

§ 1983 and of Title VII of the 1964 Civil Rights Act; Claim X alleges defamation; and

Claim XI alleges intentional infliction of emotional distress. All claims appear to be

brought against all Defendants.

        Shortly after Hussein commenced this action, Chief Judge John R. Tunheim issued

an order in another of Hussein’s cases placing Hussein on the District’s list of restricted

filers, and “requir[ing] that Hussein obtain permission from the District of Minnesota

before filing any other actions in this District based on the same or similar allegations as

those in this action.” Order, Hussein v. Barr et al., 19-cv-292 (JRT/HB), at 7 (D. Minn.

Sept. 18, 2019). Because the allegations in Hussein v. Barr are similar to those in this

action, he is not permitted to respond to Defendants’ motion to dismiss without prior

approval from the Court. Hussein has provided the Court with his proposed response,

which is two-and-a-half pages long and does not substantively engage the issues raised in

Defendants’ motion. The Court will not authorize it to be filed and instead will take the

unusual step of deciding the motion based solely on the Defendants’ briefing and on the

Complaint itself.




                                             2
                                                II

                                               A

       Defendants move to dismiss under both Rule 12(b)(1), for lack of subject-matter

jurisdiction, and Rule 12(b)(6), for failing to state a claim upon which relief can be granted.

       A court reviewing a motion to dismiss for lack of jurisdiction under Fed. R. Civ.

P. 12(b)(1) must first determine whether the movant is making a “facial” attack or a

“factual” attack. Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 914 (8th Cir.

2015). Here, Defendants make a facial attack to subject-matter jurisdiction because it

accepts as true all of Hussein’s factual allegations relevant to jurisdiction. See Titus v.

Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). A court analyzing a facial attack “restricts itself

to the face of the pleadings and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)(6).” Osborn v. United States,

918 F.2d 724, 729 n.6 (8th Cir. 1990) (citations omitted).

       In reviewing a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,

they must be sufficient to “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). The complaint must “state

a claim to relief that is plausible on its face.” Id. at 570.




                                                3
                                                 B

       Federal courts are without subject-matter jurisdiction to adjudicate claims against

defendants who have Eleventh Amendment immunity. Alsbrook v. City of Maumelle,

184 F.3d 999, 1005 (8th Cir. 1999). Defendants argue that Hussein’s claims against

DEED, and those against Grove in his official capacity,1 should be dismissed for lack of

subject-matter jurisdiction because they are barred by Eleventh Amendment sovereign

immunity. Mem. in Supp. at 4. The Eleventh Amendment generally bars official-capacity

suits against a state, unless that immunity has been waived by the state or abrogated by

Congress. Alsbrook, 184 F.3d at 1005. An agency of the state, such as DEED, is entitled

to the same Eleventh Amendment immunity. Grant v. City of Blytheville, 841 F.3d 767,

722 n.3 (8th Cir. 2016). But “[t]he Eleventh Amendment does not bar official-capacity

claims for injunctive relief against state officials,” it only bars official-capacity claims for

damages. Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999) (citing Ex

Parte Young, 209 U.S. 123 (1908)).

       As an initial matter, only Hussein’s constitutional and common-law tort claims, and

not his Title VII claim, are potentially affected by Defendants’ Eleventh Amendment

arguments. Defendants do not mention Hussein’s Title VII claim, which he has combined

with his § 1983 claim, see Compl. ¶¶ 20–26, but Congress has validly abrogated states’

Eleventh Amendment immunity for claims arising under Title VII. Okruhlik v. Univ. of



1
        “[A] suit against a state official in his or her official capacity is not a suit against the
official but rather is a suit against the official’s office.” Will v. Mich. Dep’t of State Police,
491 U.S. 58, 71 (1989). “As such, it is no different from a suit against the State itself.” Id.
                                                 4
Ark., 255 F.3d 615, 623 (8th Cir. 2001). Defendants are correct, however, that the Eleventh

Amendment generally bars suits in federal courts against the State of Minnesota or

individuals acting in their official capacities when those claims arise under §§ 1981 or

1983, see Stahl Const. Co. v. State of Minn., Civ. No. 03–3104 JRTJSM, 2004 WL 742058,

at *3 (D. Minn. March 4, 2004), or under Minnesota common law, see Minn. Stat. § 3.736,

sub. 2 (providing that, absent other applicable statutory authority, tort claims “shall be

brought . . . in the courts of the state); Hoeffner v. Univ. of Minn., 948 F. Supp. 1380, 1392–

93 (D. Minn. July 29, 1996) (recognizing same).

       Defendants also do not mention that Hussein’s official-capacity claims against

Grove are not barred by the Eleventh Amendment insofar as they seek prospective

injunctive relief. See Andrus, 197 F.3d at 955. Here, Hussein seeks, among other relief,

an injunction “[p]ermanently enjoining defendants . . . to take all affirmative steps

necessary to remedy the effects of unlawful discriminatory conducts and deprivation of

rights under color of law described” in his Complaint. Compl. at Prayer for Relief ¶ c. The

Eighth Circuit has held that a similarly broad request for “such other equitable relief as is

just and proper,” was “easily understood to include injunctive relief against [an official-

capacity state actor], or his successor, if relief needs to be in that form to be effective.”

Andrus, 197 F.3d at 956. Thus, Hussein has requested injunctive relief with sufficient

clarity that the Eleventh Amendment does not bar his request for prospective injunctive

relief against Grove, acting in his official capacity.

       Accordingly, the Court possesses subject-matter jurisdiction over Hussein’s

Title VII claim against both Defendants and over his official-capacity claims against Grove

                                               5
insofar as he seeks prospective injunctive relief. But Hussein’s claims against DEED under

§§ 1981 and 1983, and for defamation and intentional infliction of emotional distress are

barred by the Eleventh Amendment, as are his official-capacity claims against Grove

insofar as he seeks damages, and those claims must be dismissed for lack of subject-matter

jurisdiction.

                                             C

       As for the remaining claims—the Title VII claim, the official-capacity claim for

prospective injunctive relief, and the individual-capacity claims—those claims will be

dismissed for failure to state a claim.2 He has not pleaded facts suggesting any connection

between conduct by Grove, personally, the denial of Hussein’s application for

unemployment benefits, and the actions of any third-party law-enforcement actors. He has

made conclusory assertions, but alleged no facts, showing that the denial of his

unemployment benefits was related in any way to his race, religion, ethnicity, or national

origin. See Compl. ¶ 16; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (requiring that a

plaintiff must “plead[ ] factual content that allows the court to draw the reasonable



2
       Defendants argue Hussein’s individual-capacity claims against Grove are barred by
qualified immunity. Mem. in. Supp. at 5. In determining whether Grove has qualified
immunity, the Court asks: “(1) whether the facts shown by the plaintiff make out a violation
of a constitutional or statutory right, and (2) whether that right was clearly established at
the time of the defendant’s alleged misconduct.” Brown v. City of Golden Valley, 574 F.3d
491, 496 (8th Cir. 2009). Courts, in their sound discretion, may consider the questions in
either order, but a § 1983 plaintiff can defeat a claim of qualified immunity only if the
answer to both questions is yes. Pearson v. Callahan, 555 U.S. 223, 236 (2009). Because,
as described above, Hussein has not plausibly pleaded any of his remaining claims—
including his constitutional claims—the Court need not consider whether any right
implicated by his Complaint was clearly established at the relevant time.
                                             6
inference that the defendant is liable for the misconduct alleged” (citation omitted)). His

Title VII claim, his official-capacity claim for prospective-injunctive relief, and his

individual-capacity claims therefore must be dismissed under Rule 12(b)(6).

                                             ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

       1.     Defendants’ motion to dismiss [ECF No. 5] is GRANTED;

       2.     Plaintiff’s claims against the Department of Employment & Economic

Development alleging violations of 42 U.S.C. §§ 1981 and 1983, and for defamation and

intentional infliction of emotional distress, are DISMISSED WITHOUT PREJUDICE

for lack of subject-matter jurisdiction;

       3.     Plaintiff’s claims against Steve Grove in his official capacity alleging

violations of 42 U.S.C. §§ 1981 and 1983, and for defamation and intentional infliction of

emotional distress, are DISMISSED WITHOUT PREJUDICE for lack of subject-matter

jurisdiction insofar as they seek damages and DISMISSED WITH PREJUDICE insofar

as they seek prospective injunctive relief; and

       4.     Plaintiff’s Title VII claim against the Department of Employment &

Economic Development and Steve Grove in both his official and individual capacity, and




                                             7
the remainder of Plaintiff’s individual-capacity claims against Grove are DISMISSED

WITH PREJUDICE.

               LET JUDGMENT BE ENTERED ACCORDINGLY


Dated: October 7, 2019                s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                        8
